33 F.3d 55
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.MANLEY, BENNETT, McDONALD & COMPANY, a Michigan limitedcopartnership, Plaintiff-Appellee,v.ST. PAUL FIRE & MARINE INSURANCE COMPANY, a foreigncorporation, Defendant-Appellant.
No. 93-1664.
United States Court of Appeals, Sixth Circuit.
July 25, 1994.

Before:  MARTIN, SUHRHEINRICH, and DAUGHTREY, Circuit Judges.
PER CURIAM.


1
Defendant St. Paul Fire & Marine Insurance Company ("St. Paul") appeals the district court's award of summary judgment to plaintiff Manley, Bennett, McDonald and Company ("Manley Bennett").  The district court ordered St. Paul to indemnify Manley Bennett pursuant to a stockholder blanket bond or partnership bond for the amount Manley Bennett paid in settlement of two underlying lawsuits and for legal fees and expenses incurred in defending these suits.   Manley, Bennett, McDonald & Co. v. St. Paul Fire & Marine Ins. Co., 792 F.Supp. 1070 (E.D.Mich.1992), reh'g denied, 807 F.Supp. 1287 (1992).  The district court, in a subsequent opinion, held that St. Paul must pay precomplaint interest, compounded annually, on the plaintiff's defense and settlement costs at the rate specified in Mich.Comp.Laws Sec. 600.6013 (1987).   Manley, Bennett, McDonald & Co. v. St. Paul Fire & Marine Ins. Co., 821 F.Supp. 1225 (E.D.Mich.1993).


2
St. Paul challenges both of these rulings, arguing that the district court erred in finding that the allegations in the underlying lawsuit fell within the scope of coverage provided by the bonds and adopted an improper method by which to calculate precomplaint interest.


3
We have heard argument on this matter and have carefully considered the record on appeal.  We find no error in the lower court's reasoning.  The district court articulated the bases of its decisions and the issuance of a full written opinion by this court would serve no useful purpose.


4
Accordingly, we adopt the well-reasoned opinions of the district court, reported at 792 F.Supp. 1070 (E.D.Mich.1992) and 821 F.Supp. 1225 (E.D.Mich.1993), and AFFIRM the award of summary judgment to plaintiff.